Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

In response to the amendment received December 16, 2021:
a. Claim 1 has been amended, claims 5-6 have been cancelled and claim 4 has been withdrawn from consideration.
b. The claim objections have been withdrawn
c. The 112 rejections have been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can
be found in the prior Office Action issued on September 20, 2021.


Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments have been fully considered but they are not persuasive.


Applicant Argues


In addition, this claim amendment further supports patentability of the claimed electrode. This is because evidence of a "superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected" is evidence of non-obviousness, because "that which would have been surprising to a person of ordinary skill in a particular art would not have been obvious." In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995). 
As shown, for example, in Table 1 in paragraph [0042] of the present application, an electrode configured to meet both of these features in combination provides excellent resistance characteristics improving effects. These superior results are not predictable from the applied prior art for several reasons. 
Neither Yushin, nor Kim, nor Yamaki, nor Nishiura discloses each of these features in combination. Rather, the Examiner concedes that Yushin does not teach either of these features; Yamaki is only cited as allegedly teaching the feature of claim 5; and Kim and Nishiura are only cited as allegedly teaching the feature of claim 6. Thus, a person of ordinary skill in the art would not have had any reason to expect the improvement demonstrated by the Examples by combining these features in the manner recited in claim 1, let alone have had any particular reason to combine the prior art in a predictable manner to achieve an electrode having these features. Such articulated reasoning is particularly necessary in chemical cases, such as here, because the 
 
Accordingly, the evidence demonstrates that the claimed electrode is not the simple combination of known elements, or the modification of a known structure, that achieves nothing more than expected results. Rather, the evidence shows that the claimed electrode is a novel and nonobvious improvement over the prior art. 

Examiner respectfully disagrees

Given that Yamaki et al. discloses that when the carbon nanotube length is 5 µm or greater, the electron conductivity in the positive electrode is improved [0022-0023] and Yamaki et al. further discloses wherein when the content of the carbon nanotubes is 0.10 mass%, the electron conductivity of the positive electrode is significantly improved, a battery having excellent high load characteristics can be obtained and a positive electrode layer that is not excessively viscous and suitable for mixing and coating is obtained [0026-0027] Yamaki et al. specifically discloses examples wherein positive electrode active materials comprise carbon nanotubes present in a content of 0.10 mass% in examples 1-1, 2-1 & 3-1 [0057-0058; 0065-0066; 0069-0070]. Therefore, one of ordinary skill in the art would modified the carbon nanotubes in Busnaina et al. to have an average length within the claimed range of 3 µm or more and 50 µm or less and further would have modified the carbon nanotubes in Busnaina et al. to be present 
Furthermore, although the applicant submits Table 1 which shows that when the average length of the carbon nanotubes is outside the claimed range of 3 µm to 50 µm (Examples 8 & 11) and when the coating ratio of the carbon nanotubes is outside the claimed range of 40% to 70% (Examples 12 & 15) the initial resistance ratio increases, however, two examples is not enough to show the criticality of the claimed ranges. 

Examiner is unable to discern that 2 data points show a trend that renders the claimed range of the length of the carbon nanotubes being 3 µm to 50 µm.
Examiner is unable to perceive that a trend/criticality has not established for the range between 10 µm to 50 µm. It is unclear what happens between 10 µm-50 µm in order to substantiate the allegation that there is criticality/lower resistance rage throughout 3 µm -50 µm, examiner invites applicant to provide additional evidence. 

 Examiner appreciated in the ranges 3-50 table one only provides 3 data points 3, 10, 50 it is unclear if just the points 3, 10 is enough to show a trend, however examiner is concerned that a trend/criticality has not established for the range between 10 µm to 50 µm. It is unclear what happens between 3-1 & 10-50 in order to substantiate the allegation that there is criticality/lower resistance rage throughout 3-50, examiner invites applicant to provide additional evidence. 


Claim Rejections - 35 USC § 103

Claim(s) 1, 2, 3, 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busnaina et al. (US 2014/0093769) in view of Yamaki et al. (JP 2015/053165).

With respect to claim 1, Busnaina et al. discloses an electrode for a secondary battery [abstract], comprising:
 a collector [0026]; and 
an active material layer formed on the collector [0026-0034; Figure 3; Figure 4], 
wherein the active material layer includes carbon nanotubes, 
at least a part of a surface of the carbon nanotubes is coated with active material nanoparticles (a material including an element with a lower electronegativity than that of carbon).  [0026-0034; Figure 3; Figure 4]

wherein the coating ratio of the surface of the carbon nanotubes with the active material nanoparticles (a material including an element with a lower electronegativity than that of carbon) is at least 50% and at least 70% (overlaps 40% or more and 70% or lower). [0034]

Furthermore Busnaina et al. discloses that the amount of active material nanoparticles loading on the surface of the carbon nanotube (coating ratio) is a variable that can be 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the carbon nanotubes in Busnaina et al. to have a coating ratio of 40% or more and 70% or lower in order to allow for desired power density. 


Busnaina et al. does not disclose a content of the carbon nanotubes in the active material layer is from 0.1 mass% to 15 mass% or wherein an average length of the carbon nanotubes is from 3 µm to 50 µm.


Yamaki et al. discloses an electrode for a secondary battery [Abstract], comprising:

a positive electrode mixture layer (active material layer) formed on the collector, wherein the active material layer includes a positive electrode active material particles (active material) and a conducting agent includes pieces of carbon nanotube (carbon nanotube), and wherein the average length of the carbon nanotube is 5 µm or more [0022-0023] (overlaps average length of the carbon nanotubes is 3 µm or more and 50 µm or less).
Yamaki et al. discloses wherein a content of the carbon nanotubes in the active material layer is 0.10 mass% (overlaps from 0.1 mass% to 15 mass%) [0057-0058; 0065-0066; 0069-0070]; 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the carbon nanotubes in Busnaina et al. to have an average length of 3 µm or more and 50 µm or less and to be present in a content of 0.1 mass% to 15 mass% in the active material layer, as disclosed in Yamaki et al., in order to allow for improved conductivity and superior high load characteristics. [0022-0023; Abstract]

With respect to claim 2, Busnaina et al. discloses wherein active material nanoparticles (a material including an element with a lower electronegativity than that of carbon) is at least one selected from the group consisting of Ti, P, B, Si, Al, Zn and W.  [0032]

With respect to claim 3, Busnaina et al. discloses wherein the electrode for a secondary battery is a positive electrode, and the active material is a positive electrode active material.  [0031-0032; 0037; Claim 9]

With respect to claim 7, Busnaina et al. discloses wherein the active material nanoparticles (a material including an element with a lower electronegativity than that of carbon) is an oxide of Ti (the element with a lower electronegativity than that of carbon).  [0032]

With respect to claim 8, Busnaina et al. discloses a secondary battery comprising the electrode for a secondary battery according to claim 1. [claim 19]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al. (US 2016/0099471)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723